Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

VEHICLE BATTERY PACK

Examiner: Adam Arciero	S.N. 16/990,790	Art Unit: 1727	May 3, 2022

DETAILED ACTION
Applicant’s response filed on April 26, 2022 has been entered. Claims 1, 3-4 and 21-29 are currently pending. Claims 1 and 3 have been amended. Claims 2 an 5-20 have been canceled. Claims 21-29 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 6, 10, 13 and 16 are withdrawn because Applicant has canceled the claims.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Ito on claims 1-7, 9-11, 13-14, 16-17 and 19 are withdrawn because Applicant has either amended or canceled the claims.
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Ito on claims 8, 12, 15, 18 and 20 are withdrawn because Applicant has canceled the claims.

Allowable Subject Matter
Claims 1, 3-4 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Ito, do not specifically disclose, teach, or fairly suggest he claimed vehicle battery pack, comprising: the combination of the claimed first cooling pipe placed between a lower surface of the first battery module and the claimed lower plate; the second cooling pipe placed between a lower surface of the second module and the lower plate; the claimed fixing section having a bracket that extends in a direction of blocking between the claimed first and second battery module and is positioned on top of both of the first and second battery modules in a height direction, and a connecting pipe arranged in a manner to avoid the fixing section, wherein the connecting pipe has a pair of first portions extending in the same direction as the direction in which the bracket extends from the first cooling pipe and the second cooling pipe, and a second portion in which tips of the first portions are connected at a position lower than an upper end position of the bracket at a position where the bracket is avoided horizontally (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727